Filed 3/26/18
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                       DIVISION THREE

OLIVIA DE HAVILLAND,                  B285629

       Plaintiff and Respondent,      (Los Angeles County
                                      Super. Ct. No. BC667011)
       v.

FX NETWORKS, LLC et al.,
    Defendants and Appellants.


      APPEAL from an order of the Superior Court of Los
Angeles County, Holly E. Kendig, Judge. Reversed with
directions.

     Munger, Tolles & Olson, Glenn D. Pomerantz, Kelly M.
Klaus, Fred A. Rowley, Jr., and Mark R. Yohalem for Defendants
and Appellants.

     Horvitz & Levy, Frederic D. Cohen and Mark A. Kressel for
Motion Picture Association of America, Inc. and Netflix, Inc. as
Amici Curiae on behalf of Defendants and Appellants.
      Davis Wright Tremaine, Kelli L. Sager and Rochelle L.
Wilcox for A&E Television Networks, LLC, Discovery
Communications, LLC, Imperative Entertainment, LLC, Urban
One, Inc., Critical Content, LLC, Reporters’ Committee for
Freedom of the Press, and First Amendment Coalition as Amici
Curiae on behalf of Defendants and Appellants.

      Jennifer E. Rothman and Eugene Volokh for Intellectual
Property and Constitutional Law Professors as Amici Curiae on
behalf of Defendants and Appellants.

     Daniel K. Nazer for Electronic Frontier Foundation,
Organization for Transformative Works, and Wikimedia
Foundation as Amici Curiae on behalf of Defendants and
Appellants.

     Jack Lerner, UCI Intellectual Property, Arts, and
Technology Clinic, for International Documentary Association as
Amicus Curiae on behalf of Defendants and Appellants.

      Howarth & Smith, Don Howarth, Suzelle M. Smith, and
Zoe E. Tremayne for Plaintiff and Respondent.

     Duncan W. Crabtree-Ireland and Danielle S. Van Lier for
Screen Actors Guild-American Federation of Television and
Radio Artists as Amicus Curiae on behalf of Plaintiff and
Respondent.

                  _________________________




                               2
       Authors write books. Filmmakers make films. Playwrights
craft plays. And television writers, directors, and producers
create television shows and put them on the air -- or, in these
modern times, online. The First Amendment protects these
expressive works and the free speech rights of their creators.
Some of these works are fiction. Some are factual. And some are
a combination of fact and fiction. That these creative works
generate income for their creators does not diminish their
constitutional protection. The First Amendment does not require
authors, filmmakers, playwrights, and television producers to
provide their creations to the public at no charge.
       Books, films, plays, and television shows often portray real
people. Some are famous and some are just ordinary folks.
Whether a person portrayed in one of these expressive works is a
world-renowned film star -- “a living legend” -- or a person no one
knows, she or he does not own history. Nor does she or he have
the legal right to control, dictate, approve, disapprove, or veto the
creator’s portrayal of actual people.
       In this case, actress Olivia de Havilland sues FX Networks,
LLC and Pacific 2.1 Entertainment Group, Inc. (collectively FX),
the creators and producers of the television miniseries Feud:
Bette and Joan. In the docudrama about film stars Bette Davis
and Joan Crawford, an actress plays de Havilland, a close friend
of Davis. De Havilland alleges causes of action for violation of
the statutory right of publicity and the common law tort of
misappropriation. De Havilland grounds her claims on her
assertion -- which FX does not dispute -- that she “did not give
[her] permission to the creators of ‘Feud’ to use [her] name,
identity[,] or image in any manner.” De Havilland also sues for
false light invasion of privacy based on FX’s portrayal in the




                                 3
docudrama of a fictitious interview and the de Havilland
character’s reference to her sister as a “bitch” when in fact the
term she used was “dragon lady.” De Havilland seeks to enjoin
the distribution and broadcast of the television program and to
recover money damages.
       The trial court denied FX’s special motion to strike the
complaint. The court concluded that, because Feud tried to
portray de Havilland as realistically as possible, the program was
not “transformative” under Comedy III Productions 1 and
therefore not entitled to First Amendment protection. As
appellants and numerous amici point out, this reasoning would
render actionable all books, films, plays, and television programs
that accurately portray real people. Indeed, the more realistic
the portrayal, the more actionable the expressive work would be.
The First Amendment does not permit this result. We reverse.
       FACTUAL AND PROCEDURAL BACKGROUND
1. Feud airs and de Havilland sues
      In March 2017, FX began airing its eight-part docudrama,
Feud: Bette and Joan. The docudrama portrays the rivalry
between actresses Joan Crawford and Bette Davis. The central
theme of the program is that powerful men in Hollywood
pressured and manipulated women in the industry into very
public feuds with one another to advance the economic interests
of those men and the institutions they headed. A secondary
theme -- as timely now as it was in the 1960’s -- is the poor
treatment by Hollywood of actresses as they age.



1    Comedy III Productions, Inc. v. Gary Saderup, Inc. (2001)
25 Cal. 4th 387 (Comedy III).




                                4
       Academy-Award-winning actress Catherine Zeta-Jones
portrays de Havilland in the docudrama. The de Havilland role
is a limited one, consuming fewer than 17 minutes of the
392-minute, eight-episode miniseries. The role consists
essentially of two parts: (1) a fictitious interview in which Zeta-
Jones -- often accompanied by Academy-Award-winning actress
Kathy Bates playing actress Joan Blondell -- talks to an
interviewer (a young man named “Adam”) about Hollywood, its
treatment of women, and the Crawford/Davis rivalry; and
(2) scenes in which Zeta-Jones interacts with Academy-Award-
winning actress Susan Sarandon playing Bette Davis. These
scenes portray the close friendship between Davis and de
Havilland. As played by Zeta-Jones, the de Havilland character
is portrayed as beautiful, glamorous, self-assured, and
considerably ahead of her time in her views on the importance of
equality and respect for women in Hollywood. Feud was
nominated for 18 Emmy awards.
       On June 30, 2017, de Havilland filed this lawsuit. Her
Third Amended Complaint, filed in September 2017, alleges four
causes of action: (1) the common law privacy tort of
misappropriation; (2) violation of Civil Code section 3344,
California’s statutory right of publicity; (3) false light invasion of
privacy; and (4) “unjust enrichment.” De Havilland asks for
damages for emotional distress and harm to her reputation; “past
and future” “economic losses”; FX’s “profits gained . . . from and




                                  5
attributable to the unauthorized use of [her] name, photograph, 2
or likeness”; punitive damages; attorney fees; and a permanent
injunction prohibiting the “broadcast and distribution” of the
series. 3




2      There seems to be only one photograph to which de
Havilland could be referring. At the end of the miniseries, just
before the credits, Feud displays side-by-side photographs of the
real people who had some involvement in the story and the actor
who played each. These include director Robert Aldrich (played
by Alfred Molina), Jack Warner of Warner Brothers (played by
Stanley Tucci), Joan Crawford (played by Jessica Lange), Victor
Buono (played by Dominic Burgess), Bette Davis’s daughter B.D.
Merrill (played by Kiernan Shipka), and Hedda Hopper (played
by Judy Davis), as well as Davis and de Havilland, played, as
noted, by Sarandon and Zeta-Jones, respectively. A short blurb
tells the viewer what became of each person. For de Havilland,
the blurb states, “Olivia de Havilland made her screen debut in
Max Reinhardt’s A Midsummer Night’s Dream in 1935. She
retired from film acting in 1988. She continues to enjoy her
retirement in Paris. On July 1, 2016, she turned 100 years old.”
De Havilland attached a copy of the side-by-side photographs of
her and Zeta-Jones to her complaint.
3      On July 25, 2017, de Havilland filed a motion for trial
setting preference. De Havilland submitted a declaration stating
she lives in Paris and is 101 years old. She also submitted a
declaration by a Los Angeles physician stating that any person of
that age “will not survive for any extended period of time.”




                                6
2. FX’s special motion to strike
       a. FX’s motion, declarations, and exhibits
       On August 29, 2017, FX filed a motion to strike the
complaint under California’s anti-SLAPP 4 law, Code of Civil
Procedure section 425.16. FX submitted declarations from Ryan
Murphy, a co-creator, executive producer, writer, and director of
Feud; Michael Zam, a screenwriter who co-wrote a script called
Best Actress on which Feud was based in part; and Timothy
Minear, an executive producer and writer for Feud. Minear
explained the writers on the project created “imagined
interviews” conducted at the 1978 Academy Awards as a
“framing device” to introduce viewers to Feud’s themes such as
the unfair treatment of women in Hollywood. Minear stated
Feud’s writers based the imagined interview on actual interviews
de Havilland had given over the years. Minear also explained
that a “docudrama” is a “dramatized retelling of history.”
       FX also submitted a declaration from Stephanie Gibbons,
its president of marketing and promotion. Gibbons stated FX
had not used de Havilland’s photograph in any advertising or
promotion for the miniseries. Six of 44 video advertisements
included pictures of Zeta-Jones; none of these used de Havilland’s
name. Gibbons explained that Zeta-Jones is a famous actress
whom FX thought viewers would want to watch.




4     SLAPP is an acronym for strategic lawsuit against public
participation. (Christian Research Institute v. Alnor (2007)
148 Cal. App. 4th 71, 76, fn. 1 (Christian Research).)




                                7
      FX submitted the declaration of James Berkley, a research
analyst for FX’s law firm, together with 59 exhibits. These
included books, newspaper and magazine articles, and videos of
de Havilland appearing as a guest on talk shows. In a number of
the articles and video clips, de Havilland granted interviews and
made statements about other actors, including her sister Joan
Fontaine. In a July 2016 Associated Press interview -- on the
occasion of her one hundredth birthday -- de Havilland said this
about her sister: “Dragon Lady, as I eventually decided to call
her, was a brilliant, multi-talented person, but with an
astigmatism in her perception of people and events which often
caused her to react in an unfair and even injurious way.”
      b. De Havilland’s opposition, declarations, and exhibits
      De Havilland filed an opposition on September 15, 2017.
She asserted Feud was a “commercial production.” De Havilland
attached a declaration from Mark Roesler, the chairman of
Celebrity Valuations. Roesler declared he had represented many
celebrities over the years, including Richard Nixon. Roesler
calculated the fair market value of FX’s “use” in Feud of de
Havilland’s “rights” to be between 1.38 and 2.1 million dollars.
This works out to between approximately $84,000 and $127,000
per minute of time that Zeta-Jones appears on screen.
      De Havilland also submitted declarations from David Ladd
and Cort Casady. Both men stated they have many years of
experience in the entertainment business. In nearly identical
language both Ladd and Casady declared the “standard practice”
in the film and television industry is to obtain consent from any
“well-known living person” before her or his “name, identity,
character[,] or image” can be used in a film or television




                                8
program. 5 In addition, de Havilland submitted a declaration
from her attorney attaching posts from Instagram and Facebook
with photographs of Zeta-Jones as de Havilland.
      c. FX’s reply
      FX filed a reply on September 22, 2017. FX submitted a
declaration from Casey LaLonde, Joan Crawford’s grandson.
LaLonde stated an actor portraying him as a child appears in
Feud. LaLonde neither granted consent nor received any
compensation for this portrayal. LaLonde described the
experience of seeing an actor portraying him in the docudrama as
“a wonderful surprise.” LaLonde also made available to Feud’s
producers home movies of Crawford. He stated the producers did
not pay any compensation to Crawford’s family for their portrayal
of her. LaLonde declared that de Havilland’s attorney’s
statement to USA Today that Feud’s producers had compensated
Crawford’s family for the use of her identity was untrue.
      d. The hearing on the motion and the trial court’s ruling
      On September 29, 2017, the parties argued the motion.
The superior court issued a 16-page written decision. The court
denied the anti-SLAPP motion as to all four causes of action. The
court first found the docudrama constitutes speech in a public
forum, involving an issue of public concern. Noting the burden
then shifts to the plaintiff to show a probability of prevailing on
her claims, the court concluded de Havilland had sufficiently met


5     Casady stated consent “must be obtained.” Ladd stated
consent “should be obtained.” Ladd added that, “[i]f consent
could not be obtained,” then the producers could use only
“authenticated facts previously disclosed” by the person herself or
himself.




                                 9
her burden of proof. The court stated de Havilland had to show
only that her lawsuit had minimal merit.
       The trial court said de Havilland had met her burden on
her right of publicity claims “because no compensation was given
despite using her name and likeness.” The court, citing Ladd’s
declaration, stated, “[I]t is standard in the industry, according to
Plaintiff, to negotiate compensation prior to the use of a person’s
likeness.” The court said there was “nothing transformative
about [Feud]” within the meaning of Comedy III because FX
admitted it “wanted to make the appearance of [de Havilland] as
real as possible.”
       On de Havilland’s false light claim, the court noted de
Havilland asserted (1) she had not given an interview at the 1978
Academy Awards; (2) she had not referred to her sister Joan
Fontaine as “my bitch sister”; (3) she never told a director she
didn’t “play bitches” and he should call her sister; and (4) when
asked where the alcohol in Frank Sinatra’s dressing room had
gone, she never said “Frank must have drunk it all.” Rejecting
FX’s argument that these portrayals are not defamatory, the
court said, “[I]n considering the show as a whole, the Court finds
[de Havilland] has sufficiently met her burden of proof in that a
viewer of the television show, which is represented to be based on
historical facts, may think [de Havilland] to be a gossip who uses
vulgar terms about other individuals, including her sister.”
Citing the Casady declaration, the court stated, “For a celebrity,
this could have a significant economic impact.”
       As to actual malice (de Havilland did not dispute she is a
public figure), 6 the court concluded de Havilland had “submitted

6     De Havilland again concedes on appeal that she is a public
figure.




                                10
sufficient evidence that [FX] presented scenes ‘with knowledge
that [they were] false or with reckless disregard of whether [they
were] false or not.’ ” The court seemed unreceptive to FX’s
argument that “false” is different from “dramatized.” Finally, the
trial court rejected FX’s argument that de Havilland’s fourth
cause of action for “unjust enrichment” was not a cause of action.
                           DISCUSSION
1. California’s anti-SLAPP statute and our standard of
review on appeal
       A special motion to strike under the anti-SLAPP statute,
Code of Civil Procedure section 425.16, “ ‘is a procedural remedy
to dispose of lawsuits brought to chill the valid exercise of a
party’s constitutional right of petition or free speech. [Citation.]
The purpose of the anti-SLAPP statute is to encourage
participation in matters of public significance and prevent
meritless litigation designed to chill the exercise of First
Amendment rights. [Citation.] The Legislature has declared that
the statute must be “construed broadly” to that end.’ ” (Hawran
v. Hixson (2012) 209 Cal. App. 4th 256, 268; see also Code Civ.
Proc., § 425.16(a); cf. Bradbury v. Superior Court (1996)
49 Cal. App. 4th 1108, 1114, fn. 3 [an appellate court, whenever
possible, should interpret the First Amendment and section
425.16 in a manner “favorable to the exercise of freedom of
speech, not its curtailment”].) This legislative directive “is
expressed in unambiguous terms.” (Briggs v. Eden Council for
Hope & Opportunity (1999) 19 Cal. 4th 1106, 1119.) “[T]he broad
construction expressly called for in subdivision (a) of section
425.16 is desirable from the standpoint of judicial efficiency.”
(Id. at pp. 1121-1122.)




                                11
       “Resolution of an anti-SLAPP motion ‘requires the court to
engage in a two-step process.’ ” (Jarrow Formulas, Inc. v.
LaMarche (2003) 31 Cal. 4th 728, 733.) First, the defendant must
show the conduct underlying the plaintiff’s cause of action arises
from the defendant’s constitutional rights of free speech or
petition in connection with a public issue. (Equilon Enterprises v.
Consumer Cause, Inc. (2002) 29 Cal. 4th 53, 67.) If the defendant
satisfies this prong, the burden shifts to the plaintiff to prove she
has a legally sufficient claim and to prove with admissible
evidence a probability that she will prevail on the claim. (Wilson
v. Parker, Covert & Chidester (2002) 28 Cal. 4th 811, 821; see also
HMS Capital, Inc. v. Lawyers Title Co. (2004) 118 Cal. App. 4th
204, 212 [“In opposing an anti-SLAPP motion, the plaintiff
cannot rely on the allegations of the complaint, but must produce
evidence that would be admissible at trial.”].) “In deciding the
question of potential merit, the trial court considers the pleadings
and evidentiary submissions of both the plaintiff and the
defendant (§ 425.16, subd. (b)(2)); though the court does not
weigh the credibility or comparative probative strength of
competing evidence, it should grant the motion if, as a matter of
law, the defendant’s evidence supporting the motion defeats the
plaintiff’s attempt to establish evidentiary support for the claim.”
(Wilson v. Parker, at p. 821; see also Jackson v. Mayweather
(2017) 10 Cal.App.5th 1240, 1251 (Jackson).) “[O]n its face the
[anti-SLAPP] statute contemplates consideration of the
substantive merits of the plaintiff’s complaint, as well as all
available defenses to it, including, but not limited to,
constitutional defenses. This broad approach is required not only
by the language of the statute, but by the policy reasons [that]




                                 12
gave rise to our anti-SLAPP statute.” (Traditional Cat Assn., Inc.
v. Gilbreath (2004) 118 Cal. App. 4th 392, 398.)
       To satisfy this prong-two showing, the plaintiff must
present credible evidence that satisfies the standard of proof
required by the substantive law of the cause of action the anti-
SLAPP motion challenges. Generally, a plaintiff’s claims need
only have “ 'minimal merit’ ” to survive an anti-SLAPP motion.
(Navellier v. Sletten (2002) 29 Cal. 4th 82, 95, fn. 11.) But when
the plaintiff is a public figure, to establish a prima facie case she
must demonstrate by clear and convincing evidence that the
defendant acted with “actual malice.” (Annette F. v. Sharon S.
(2004) 119 Cal. App. 4th 1146, 1162, 1169-1172 [trial court should
have granted anti-SLAPP motion where limited purpose public
figure plaintiff “failed to show a probability of proving actual
malice by clear and convincing evidence”]; Conroy v. Spitzer
(1999) 70 Cal. App. 4th 1446, 1451, 1454 [to meet anti-SLAPP
statute’s requirement that he show he would “probably” prevail
on his claim, public figure plaintiff “was required to ‘show a
likelihood that he could produce clear and convincing evidence’ ”
that defendant made statements with actual malice]; Beilenson v.
Superior Court (1996) 44 Cal. App. 4th 944, 950 [“The clear and
convincing standard requires that the evidence be such as to
command the unhesitating assent of every reasonable mind.
[Citation.] Actual malice cannot be implied and must be proven
by direct evidence”]; see also Makaeff v. Trump University, LLC
(9th Cir. 2013) 715 F.3d 254, 271 [whether plaintiff has
“reasonable probability of proving, by clear and convincing
evidence, that [defendant] made her critical statements with
actual malice” is “inherently fact-intensive question”].) “The
requirement that a public figure plaintiff prove malice by clear




                                 13
and convincing evidence arises from First Amendment concerns
that freedom of expression be provided ‘the “breathing space”
that [it] “need[s] . . . to survive . . . .” ’ ” (Christian Research,
supra, 148 Cal.App.4th at p. 82, quoting New York Times Co. v.
Sullivan (1964) 376 U.S. 254, 272 [11 L. Ed. 2d 686].)
       “An order denying an anti-SLAPP special motion to strike
is appealable under [Code of Civil Procedure] sections 425.16,
subdivision (i), and 904.1.” (Christian Research, supra,
148 Cal.App.4th at p. 79.) Our review of the trial court’s order
denying FX’s motion “is de novo, and entails an independent
review of the entire record.” (City of Costa Mesa v. D’Alessio
Investments, LLC (2013) 214 Cal. App. 4th 358, 371; see also
Mundy v. Lenc (2012) 203 Cal. App. 4th 1401, 1408 [“An appellate
court reviews an order denying an anti-SLAPP motion from a
clean slate”].)
2. De Havilland concedes FX met the first prong of the two-
step process
       The trial court found that de Havilland’s lawsuit arises
from FX’s exercise of its free speech rights on a topic of public
interest in a public forum. De Havilland presented no argument
on that issue in her opposition brief. At oral argument, her
counsel conceded FX has met the first prong of the anti-SLAPP
analysis.
3. The First Amendment protects FX’s portrayal of de
Havilland in a docudrama without her permission
       a. We question whether a docudrama is a product or
merchandise within the meaning of Civil Code section 3344
       As noted, de Havilland alleges causes of action for violation
of the statutory right of publicity, Civil Code section 3344, and for
the common law tort of misappropriation. Section 3344,




                                 14
subdivision (a) provides, in part, “Any person who knowingly uses
another’s name, voice, signature, photograph, or likeness, in any
manner, on or in products, merchandise, or goods, or for purposes
of advertising or selling, or soliciting purchases of, products,
merchandise, goods, or services, without such person’s prior
consent, . . . shall be liable for any damages sustained by the
person or persons injured as a result thereof.” (Italics added.)
Misappropriation is one of the four branches of the privacy tort
identified by Dean William Prosser. (Prosser, Privacy (1960)
48 Cal. L.Rev. 383, 389; see generally 5 Witkin, Summary of Cal.
Law (11th ed. 2017) Torts, § 756, p. 1043.) The Restatement
Second of Torts adopted Prosser’s classification. (Hill v. National
Collegiate Athletic Assn. (1994) 7 Cal. 4th 1, 24.) “California
common law has generally followed Prosser’s classification of
privacy interests as embodied in the Restatement.” (Ibid.) The
Restatement defines the misappropriation tort: “One who
appropriates to his own use or benefit the name or likeness of
another is subject to liability to the other for invasion of his
privacy.” (Rest.2d Torts § 652C.)
      De Havilland’s statutory claim raises a preliminary
question of whether the portrayal of a real person in a television
program (or a book, play, or film) constitutes the “use” of that
person’s name or “likeness” “on or in” a product, merchandise, or
good. Books, films, and television shows are “things” but are they
“merchandise” or “products”? Many of the cases in this area
involve products and merchandise such as T-shirts and
lithographs (Comedy III, ante), greeting cards (Hilton v.
Hallmark Cards (9th Cir. 2010) 599 F.3d 894), and video games
(Davis v. Elec. Arts, Inc. (9th Cir. 2015) 775 F.3d 1172; In re
NCAA Student-Athlete Name & Likeness (9th Cir. 2013) 724 F.3d
15
1268; Kirby v. Sega of America, Inc. (2006) 144 Cal. App. 4th 47),
or advertisements for products and merchandise. (See, e.g.,
Newcombe v. Adolf Coors Co. (9th Cir. 1998) 157 F.3d 686, 691-
694 [beer advertisement]; Waits v. Frito-Lay, Inc. (9th Cir. 1992)
978 F.2d 1093 [advertisement for SalsaRio Doritos]; Midler v.
Ford Motor Co. (9th Cir. 1988) 849 F.2d 460 [advertisement for
Ford Lincoln Mercury]; cf. CACI No. 1804A [to establish violation
of Civil Code section 3344, plaintiff must prove (among other
elements) that defendant knowingly used plaintiff’s name or
likeness “on merchandise/[or] to advertise or sell [describe what is
being advertised or sold]” and that defendant’s use of plaintiff’s
name or likeness “was directly connected to [defendant’s]
commercial purpose.”].)
       The United States Court of Appeals for the Ninth Circuit
addressed this question in a recent case, Sarver v. Chartier (9th
Cir. 2016) 813 F.3d 891 (Sarver). A United States Army sergeant
who had served in Iraq sued the screenwriter, director, and
producer of the motion picture The Hurt Locker. The plaintiff
alleged “he did not consent to [the] use [of his life and experiences
in the film] and that several scenes in the film falsely portray
him in a way that has harmed his reputation.” (Id. at p. 896.)
He asserted causes of action for (among other torts)
misappropriation of his likeness and violation of the right of
publicity, false light invasion of privacy, and defamation. (Ibid.)
The appellate court affirmed the district court’s dismissal of the
lawsuit under our anti-SLAPP statute. The court observed “The
Hurt Locker is not speech proposing a commercial transaction.”
(Id. at p. 905.) The court discussed Zacchini v. Scripps-Howard
Broadcasting Co. (1977) 433 U.S. 562 [53 L. Ed. 2d 965] (Zacchini),
the only United States Supreme Court case to “review[] the




                                 16
constitutionality of a state’s right of publicity law.” (Sarver, at
p. 903.) An Ohio television station broadcast 15 seconds of
Zacchini performing his “human cannonball” act. Zacchini sued
for violation of his right of publicity under Ohio law. The Court
concluded the First Amendment interests in broadcasting
Zacchini’s entire act -- rather than, for example, his name or
picture -- was minimal. (Zacchini, at pp. 563-564, 573.) The
Sarver court noted that, in the intervening forty years, the “Court
has not revisited the question of when a state’s right of publicity
law is consistent with the First Amendment.” (Sarver, at p. 904;
see also Matthews v. Wozencraft (5th Cir. 1994) 15 F.3d 432, 439
(Matthews) [“ ‘Courts long ago recognized that a celebrity’s right
of publicity does not preclude others from incorporating a
person’s name, features, or biography in a literary work, motion
picture, news or entertainment story. Only the use of an
individual’s identity in advertising infringes on the persona.’ ”].)
       We need not decide this question, however, because Feud is
constitutionally protected in any event.
       b. Assuming a docudrama is a “use” for purposes of the
right of publicity, the First Amendment protects Feud
       Assuming for argument’s sake that a television program is
a “product, merchandise, or good” and that Zeta-Jones’s portrayal
of de Havilland constitutes a “use” of de Havilland’s name or
likeness within the scope of both the right of publicity statute and
the misappropriation tort, we come to FX’s First Amendment
defense. Nearly 40 years ago, the Chief Justice of our Supreme
Court addressed this issue in Guglielmi v. Spelling-Goldberg
Productions (1979) 25 Cal. 3d 860 (Guglielmi). The case involved
a television program that was a “fictionalized version” of the life
of actor Rudolph Valentino. Valentino had died years earlier and




                                17
his nephew Guglielmi sued, alleging misappropriation of
Valentino’s right of publicity and seeking damages and injunctive
relief. The Court affirmed the dismissal of the complaint on the
ground that, at the time, the right of publicity was not
descendible to heirs.
       In a concurring opinion joined by three other justices, the
Chief Justice framed the issue as whether the use of a celebrity’s
“name and likeness in a fictional film exhibited on television
constitutes an actionable infringement of that person’s right of
publicity.” (Guglielmi, supra, 25 Cal.3d at p. 862.) She
concluded, “It is clear that [Guglielmi’s] action cannot be
maintained.” (Ibid.) The Chief Justice noted Guglielmi alleged
the television production company “knew that the film did not
truthfully portray Valentino’s life.” (Ibid.) She summarized
Guglielmi’s contentions: the film was not entitled to
constitutional protection because the producers “incorporated
Valentino’s name and likeness in: (1) a work of fiction, (2) for
financial gain, (3) knowing that such film falsely portrayed
Valentino’s life.” (Id. at p. 865.) The Chief Justice noted
Guglielmi’s argument “reveal[ed] a fundamental misconception of
the nature of the constitutional guarantees of free expression,”
adding, “Our courts have often observed that entertainment is
entitled to the same constitutional protection as the exposition of
ideas.” (Id. at pp. 865-867.) “Thus,” the justice said, “no
distinction may be drawn in this context between fictional and
factual accounts of Valentino’s life.” (Id. at p. 868.) “[T]ruthful
and fictional accounts” “have equal constitutional stature.”
(Id. at p. 871.) The Chief Justice “readily dismissed” Guglielmi’s
next argument, stating, “The First Amendment is not limited to
those who publish without charge.” (Id. at p. 868.)




                                18
       The Chief Justice wrote, “Valentino was a Hollywood star.
His life and career are part of the cultural history of an era. . . .
His lingering persona is an apt topic for poetry or song, biography
or fiction. Whether [the producers’] work constitutes a serious
appraisal of Valentino’s stature or mere fantasy is a judgment
left to the reader or viewer, not the courts.” (Guglielmi, supra,
25 Cal.3d at pp. 869-870.)
       In the nearly four decades since, our Supreme Court and
courts of appeal have continued to cite Guglielmi with approval.
(See, e.g., Comedy III, supra, 25 Cal.4th at pp. 396-398, 401-402,
406; Winter v. DC Comics (2003) 30 Cal. 4th 881, 887-888, 891
(Winter); Tamkin v. CBS Broadcasting, Inc. (2011)
193 Cal. App. 4th 133, 145 (Tamkin); Dyer v. Childress (2007)
147 Cal. App. 4th 1273, 1280; Polydoros v. Twentieth Century Fox
Film Corp. (1997) 67 Cal. App. 4th 318, 324-325 (Polydoros).)
Federal courts applying California law have as well. (See, e.g.,
Sarver, supra, 813 F.3d at p. 905, fn. 9 [noting Guglielmi post-
dated Zacchini and the four justices “cautioned that the
defendants’ fictionalized portrayal of Valentino’s life was entitled
to greater First Amendment protection than the conduct in
Zacchini”].)
       Feud is as constitutionally protected as was the film in
Sarver, The Hurt Locker. As with that expressive work, Feud “is
speech that is fully protected by the First Amendment, which
safeguards the storytellers and artists who take the raw
materials of life -- including the stories of real individuals,
ordinary or extraordinary -- and transform them into art, be it
articles, books, movies, or plays.” (Sarver, supra, 813 F.3d at
p. 905; see also Dora v. Frontline Video, Inc. (1993)
15 Cal. App. 4th 536, 542 [producer of documentary about surfers




                                 19
in Malibu was entitled to judgment on surfer’s claims for
violation of common law and statutory right of publicity;
“[w]hether [Dora] is considered a celebrity or not, whether he is
seeking damages for injury to his feelings or for the commercial
value of his name and likeness, . . . the public interest in the
subject matter of the program gives rise to a constitutional
protection against liability”]; cf. Polydoros, supra, 67 Cal.App.4th
at pp. 322-325 [“Guglielmi unequivocally prevent[ed] [plaintiff]
from proceeding on his claim for commercial appropriation of
identity” against writer and director of fictional film with
character that resembled plaintiff as a child; “[t]o succeed in his
claims, [plaintiff] must establish a direct connection between the
use of his name or likeness and a commercial purpose”]; The
Institute v. Target Corp. (11th Cir. 2016) 812 F.3d 824, 826 (Rosa
& Raymond Parks) [books, movie, and plaque depicting civil
rights pioneer Rosa Parks were protected under Michigan’s
constitution]; Seale v. Gramercy Pictures (E.D. Pa. 1996)
949 F. Supp. 331 (Seale) [First Amendment protected filmmakers’
use of name and likeness of Black Panther Party’s co-founder;
“the creation, production, and promotion of a motion picture and
history book [that] integrate[d] fictitious people and events with
the historical people and events surrounding the emergence of
the Black Panther Party in the late 1960’s” constituted First
Amendment expression and was not for a commercial purpose];
Matthews, supra, 15 F.3d at p. 440 [First Amendment protected
book and movie about narcotics officers from misappropriation
and false light claims; “[i]t is immaterial whether [the book] ‘is
viewed as an historical or a fictional work,’ [citation], so long as it




                                  20
is not ‘simply a disguised commercial advertisement for the sale
of goods or services’ ”].) 7
       That Feud’s creators did not purchase or otherwise procure
de Havilland’s “rights” to her name or likeness does not change
this analysis. Producers of films and television programs may
enter into agreements with individuals portrayed in those works
for a variety of reasons, including access to the person’s
recollections or “story” the producers would not otherwise have,
or a desire to avoid litigation for a reasonable fee. But the First
Amendment simply does not require such acquisition
agreements. (Polydoros, supra, 67 Cal.App.4th at p. 326 [“[t]he
industry custom of obtaining ‘clearance’ establishes nothing,
other than the unfortunate reality that many filmmakers may
deem it wise to pay a small sum up front for a written consent to
avoid later having to spend a small fortune to defend
unmeritorious lawsuits such as this one”]; cf. Rosa & Raymond


7      De Havilland relies on Eastwood v. Superior Court (1983)
149 Cal. App. 3d 409. That case -- which arose from an unusual
set of facts -- does not assist our analysis. A tabloid published an
article about the supposed involvement of famous actor Clint
Eastwood in a “love triangle.” Eastwood alleged the article was
entirely false. (Id. at p. 414.) The court of appeal, citing
Zacchini, held that Eastwood could proceed with his right of
publicity claims. (Id. at p. 423.) Here, by contrast, the expressive
work at issue is an eight-hour docudrama of which the de
Havilland character is but a small part. Moreover, as discussed
below, the scenes and lines of which de Havilland complains are
permissible literary license and, in any event, not highly
offensive to a reasonable person. Unlike Eastwood, Feud’s
creators did not make out of whole cloth an entirely false “article”
for economic gain.




                                21
Parks, supra, 812 F.3d at p. 832 [privilege based on state
constitution’s free speech guarantee was not “contingent on
paying a fee”].) The creators of The People v. O.J. Simpson:
American Crime Story can portray trial judge Lance Ito without
acquiring his rights. Fruitvale Station’s writer and director Ryan
Coogler can portray Bay Area Rapid Transit officer Johannes
Mehserle without acquiring his rights. HBO can portray Sarah
Palin in Game Change without acquiring her rights. There are
myriad additional examples.
      De Havilland also contends the fictitious interview “is
structured as an endorsement of [Feud].” The miniseries itself
does not support this contention. Nothing Zeta-Jones says or
does as de Havilland in the docudrama suggests -- much less
constitutes -- an “endorsement” of the work by de Havilland.
De Havilland’s argument seems to be that, whenever a filmmaker
includes a character based on a real person, that inclusion
implies an “endorsement” of the film or program by that real
person. We have found no case authority to support this novel
argument.
      Nor does the use of de Havilland’s name -- along with
photographs of Zeta-Jones -- in social media promotion for the
miniseries support de Havilland’s claims for violation of her right
of publicity. Constitutional protection for an expressive work
such as Feud “ ‘extends to the truthful use of a public figure’s
name and likeness in advertising [that] is merely an adjunct of
the protected publication and promotes only the protected
publication.’ ” (Montana v. San Jose Mercury News, Inc. (1995)
34 Cal. App. 4th 790, 797 [First Amendment protected posters that
reproduced newspaper stories and photographs of famous
quarterback “for two distinct reasons: first, because the posters




                                22
themselves report newsworthy items of public interest, and
second, because a newspaper has a constitutional right to
promote itself by reproducing its originally protected articles or
photographs”].) “[U]se of a person’s name and likeness to
advertise a novel, play, or motion picture concerning that
individual is not actionable as an infringement of the right of
publicity.” (Seale, supra, 949 F.Supp. at p. 336; see also
Guglielmi, supra, 25 Cal.3d at pp. 872-873.)
       c. In any event, Feud’s portrayal of de Havilland is
transformative
       The parties spend considerable time discussing the
“transformative” test set forth in Comedy III. There, a company
that owns the rights under Civil Code section 990 8 to The Three
Stooges (all three are deceased) sued an artist who had made a
charcoal drawing of The Three Stooges, put it on T-shirts and
lithographs, and sold those items. The Supreme Court noted the
statute imposes liability on a person who uses a deceased
personality’s name or likeness “either (1) ‘on or in’ a product, or
(2) in ‘advertising or selling’ a product.” (Comedy III, supra,
25 Cal.4th at p. 395.) The T-shirts and lithographs were, the
Court said, “tangible personal property,” “consisting of fabric and

8      Civil Code section 990 has since been renumbered as Civil
Code section 3344.1. Enacted in 1984, the statute essentially
provides a descendible right of publicity. In language similar to
section 3344 governing the rights of living persons, section 3344.1
gives a “deceased personality’s” heirs and their assignees a cause
of action against someone who uses the deceased person’s “name,
voice, signature, photograph, or likeness . . . on or in products,
merchandise, or goods, or for purposes of advertising or selling, or
soliciting purchases of, products, merchandise, goods, or services,
without prior consent.”




                                23
ink” and “paper and ink.” (Ibid.) The Court found the artist’s
drawing was an “expressive work[] and not an advertisement for
or endorsement of a product.” (Id. at p. 396.) But, the Court
continued, “[A] celebrity’s heirs and assigns have a legitimate
protectable interest in exploiting the value to be obtained from
merchandising the celebrity’s image.” (Id. at p. 400, italics
added.)
       To resolve this “difficult issue” (Comedy III, supra,
25 Cal.4th at p. 396), the Court borrowed a concept from
copyright law: “ ‘whether and to what extent the new work [the
product bearing the deceased personality’s likeness] is
“transformative.” ’ ” (Id. at p. 404.) The Court held: “When
artistic expression takes the form of a literal depiction or
imitation of a celebrity for commercial gain, directly trespassing
on the right of publicity without adding significant expression
beyond that trespass, the state law interest in protecting the
fruits of artistic labor outweighs the expressive interests of the
imitative artist.” (Id. at p. 405.) The Court continued, “Another
way of stating the inquiry is whether the celebrity likeness is one
of the ‘raw materials’ from which an original work is synthesized,
or whether the depiction or imitation of the celebrity is the very
sum and substance of the work in question.” (Id. at p. 406.) The
Court identified a “useful . . . subsidiary inquiry:” “does the
marketability and economic value of the challenged work derive
primarily from the fame of the celebrity depicted? If this
question is answered in the negative, then there would generally
be no actionable right of publicity. When the value of the work
comes principally from some source other than the fame of the
celebrity -- from the creativity, skill, and reputation of the
artist -- it may be presumed that sufficient transformative




                                24
elements are present to warrant First Amendment protection.”
(Id. at p. 407.) Applying its “transformative” test to the sketch
artist’s T-shirts and lithographs, the Court concluded the
charcoal drawing on the shirts and prints was a “literal,
conventional depiction[] of The Three Stooges” and therefore not
constitutionally protected. (Id. at p. 409.)
       Comedy III’s “transformative” test makes sense when
applied to products and merchandise -- “tangible personal
property,” in the Supreme Court’s words. Lower courts have
struggled mightily, however, to figure out how to apply it to
expressive works such as films, plays, and television programs. 9
The trial court’s analysis here is a good example. 10 The court
wrote, “[H]ere, because [FX] admit[s] that [it] wanted to make the
appearance of [de Havilland] as real as possible . . . , there is
nothing transformative about the docudrama. Moreover, even if
[FX] imagined conversations for the sake of being creative, such
does not make the show transformative.”
       We disagree. The fictitious, “imagined” interview in which
Zeta-Jones talks about Hollywood’s treatment of women and the


9      Cf. Sarver, supra, 813 F.3d at p. 904, fn. 6 [unnecessary in
Hurt Locker case to reach affirmative defense of “transformative
use”].
10     Amici, 22 constitutional law and intellectual property law
professors, note they “have serious reservations about the
[Comedy III] test [as the appropriate test for deciding the federal
question of whether and when the First Amendment protects
against right of publicity claims] -- highlighted by the trial court’s
struggle to understand what was meant by a transformative use,
and its . . . reading of that test to devalue realistic uses in works
of historical fiction and biography.”




                                 25
Crawford/Davis rivalry is a far cry from T-shirts depicting a
representational, pedestrian, uncreative drawing of The Three
Stooges. The de Havilland role, performed by Zeta-Jones,
constitutes about 4.2 percent of Feud. The docudrama tells the
story, in nearly eight hours, of the competition between
Hollywood’s leading ladies of the day, Bette Davis and Joan
Crawford, for film roles, attention, awards, and acclaim. The
miniseries tells many stories within the story as well: Jack
Warner’s demeaning and dismissive treatment of director Robert
Aldrich; Crawford’s and Davis’s struggles with their personal
relationships: husbands, partners, and children; the obstacles
faced by capable women like Aldrich’s assistant Pauline Jameson
who want to direct motion pictures; and the refusal of powerful
men in the entertainment business to take women seriously, even
when their movies make money.
       In the words of the Comedy III Court, Zeta-Jones’s
“celebrity likeness [of de Havilland] is one of the ‘raw materials
from which [the] original work [Feud] is synthesized.” (Comedy
III, supra, 25 Cal.4th at p. 406.) Applying Comedy III’s “useful
subsidiary inquiry” here, we conclude as a matter of law that
Feud’s “marketability and economic value” does not “derive
primarily from [de Havilland’s] fame” but rather “comes
principally from . . . the creativity, skill, and reputation” of Feud’s
creators and actors. Ryan Murphy is a successful screenwriter,
director, and producer who counts among his credits the
television series Glee and the Emmy-award-winning miniseries
The People v. O.J. Simpson: American Crime Story.
Accomplished writers contributed to the script. Highly-regarded
and award-winning actors including Susan Sarandon, Jessica
Lange, Catherine Zeta-Jones, Stanley Tucci, Alfred Molina, Judy




                                  26
Davis, and Kathy Bates performed in Feud. In short, Feud
constitutes “significant expression” -- a story of two Hollywood
legends -- of which the de Havilland character is but a small part.
While viewers may have “tuned in” to see these actors and watch
this Hollywood tale, there is no evidence that de Havilland as a
character was a significant draw. (Cf. Johnson v. Harcourt,
Brace, Jovanovich, Inc. (1974) 43 Cal. App. 3d 880, 895 [use in
textbook of article about janitor who found and returned large
sum of money was not actionable misappropriation; article was
neither “a primary reason for the textbook” “nor was it a
substantial factor in the students’ purchases of the book”].)
4. De Havilland has not carried her burden of proving
with admissible evidence that she will probably prevail on
her false light claim
      a. The allegations of de Havilland’s complaint
      In her third cause of action, de Havilland alleges false light
invasion of privacy. Though not entirely clear, 11 the complaint

11     De Havilland’s complaint blends the allegations concerning
her right of publicity claims with those concerning her false light
claim. For example, de Havilland alleges the “fake interview”
“put[] false words [in her] mouth,” “misappropriated [her] name,
likeness[,] and identity without her permission and used them
falsely in order to exploit their own commercial interests,” and
“create[d] the public impression that she was a hypocrite, selling
gossip in order to promote herself at the Academy Awards.” In
her third cause of action for false light, de Havilland alleges that
she “benefits financially from the authorized use of her own
name, likeness, and identity” and that FX’s “misappropriation
caused” her harm, and she prays for a permanent injunction
restraining FX “from continuing to infringe [her] right of
publicity.” To assist our analysis, we separate de Havilland’s
legal theories and address each one separately.




                                 27
seems to ground this claim in four scenes or lines in Feud: (1) a
fictionalized interview at the 1978 Academy Awards; (2) a
reference by the de Havilland character to her “bitch sister” in a
private conversation with the Bette Davis character; (3) a remark
to the Aldrich character that she “do[esn’t] do bitches” and he
should “call [her] sister” about a film role; and (4) a response to
the Davis character’s question (“where’s the booze?”) when the
two are alone in Frank Sinatra’s dressing room that “Frank
must’ve drunk it all.”
       b. False light invasion of privacy and de Havilland’s
required showing
       “ ‘False light is a species of invasion of privacy, based on
publicity that places a plaintiff before the public in a false light
that would be highly offensive to a reasonable person, and where
the defendant knew or acted in reckless disregard as to the
falsity of the publicized matter and the false light in which the
plaintiff would be placed.’ ” (Jackson, supra, 10 Cal.App.5th at
p. 1264.) “ ‘A “false light” claim, like libel, exposes a person to
hatred, contempt, ridicule, or obloquy and assumes the audience
will recognize it as such.’ ” (Brodeur v. Atlas Entertainment, Inc.
(2016) 248 Cal. App. 4th 665, 678 (Brodeur).) “In order to be
actionable, the false light in which the plaintiff is placed must be
highly offensive to a reasonable person.” (Fellows v. National
Enquirer, Inc. (1986) 42 Cal. 3d 234, 238 (Fellows), citing Rest.2d
Torts § 652E, p. 394.) “ ‘A “false light” cause of action is in
substance equivalent to a libel claim, and should meet the same
requirements of the libel claim, including proof of malice.’ ”
(Brodeur, at p. 678, quoting Aisenson v. American Broadcasting
Co. (1990) 220 Cal.App.3d 146,161 (Aisenson).)




                                28
       To defeat FX’s anti-SLAPP motion on her false light claim,
de Havilland, as a public figure, must demonstrate a reasonable
probability she can prove FX broadcast statements that are
(1) assertions of fact, (2) actually false or create a false
impression about her, (3) highly offensive to a reasonable person
or defamatory, and (4) made with actual malice. (Brodeur, supra,
248 Cal.App.4th at p. 678; see also Dodds v. American
Broadcasting Co. (9th Cir. 1998) 145 F.3d 1053 (Dodds);
cf. Fellows, supra, 42 Cal.3d at p. 239 [“Although it is not
necessary that the plaintiff be defamed, publicity placing one in a
highly offensive false light will in most cases be defamatory as
well”].) We decide as a matter of law whether a reasonable
viewer would interpret Feud as conveying (a) statements of fact
that are (b) defamatory or highly offensive to a reasonable person
and (c) actually false or that convey a false impression of de
Havilland. (Couch v. San Juan Unified School Dist. (1995)
33 Cal. App. 4th 1491, 1497, 1500-1501 (Couch) [“ ‘the proper focus
of judicial inquiry in [defamation and false light cases] is simply
whether the communication in question could be reasonably
understood in a defamatory sense by those who received it’ ”;
“[t]his question must be resolved by considering whether the
reasonable or ‘average’ reader would so interpret the material”];
Moyer v. Amador Valley J. Union High School Dist. (1990)
225 Cal. App. 3d 720, 724; see also Ollman v. Evans (D.C. Cir.
1984) 750 F.2d 970, 978 [questions as to privileges derived from
the First Amendment are to be decided as matters of law].) “The
Supreme Court and other courts have emphasized that one must
analyze a statement in its broad context to determine whether it
implies the assertion of an objective fact.” (Partington v. Bugliosi
(9th Cir. 1995) 56 F.3d 1147, 1153 (Partington).)




                                29
       Accordingly, de Havilland must offer admissible evidence
that the average, reasonable viewer of Feud, watching the scenes
in their original context, would have understood them to convey
statements of fact that she is “a hypocrite, selling gossip” and a
person who “speak[s] in crude and vulgar terms about others.”
(Couch, supra, 33 Cal.App.4th at p. 1501.) She also must
demonstrate that these scenes and lines in Feud “would be highly
offensive to a reasonable person,” (Sarver, supra, 813 F.3d 891 at
p. 907) a person “of ordinary sensibilities.” (Aisenson, supra,
220 Cal.App.3d at p. 161.) In light of the actual docudrama itself
-- which we have viewed in its entirety -- de Havilland cannot
meet her burden.
       c. The fictitious interview and the light-hearted reference to
Frank Sinatra’s drinking are neither reasonably susceptible to a
defamatory meaning nor highly offensive to a reasonable person
       First, we question whether a reasonable viewer would
interpret Feud -- a docudrama -- as entirely factual. Viewers are
generally familiar with dramatized, fact-based movies and
miniseries in which scenes, conversations, and even characters
are fictionalized and imagined. (See Masson v. New Yorker
Magazine, Inc. (1991) 501 U.S. 496, 512-513 [111 S. Ct. 2419,
115 L. Ed. 2d 447] (Masson) [“[A]n acknowledgement that the
work is so-called docudrama or historical fiction . . . might
indicate that the quotations should not be interpreted as the
actual statements of the speaker to whom they are attributed”];
Partington, supra, 56 F.3d at pp. 1154-1155 [“the general tenor of
the docudrama also tends to negate the impression that the
statements involved represented a false assertion of objective
fact”; docudramas “often rely heavily upon dramatic
interpretations of events and dialogue filled with rhetorical




                                 30
flourishes”; most viewers of docudramas “are aware by now that
parts of such programs are more fiction than fact”].)
       In any event, assuming for argument’s sake that the
average, reasonable viewer would see the scenes in question as
literal statements of actual fact, de Havilland’s false light claim
fails nevertheless because Feud’s depiction of her is not
defamatory nor would it “highly offend” a reasonable person.
Granting an interview at the Academy Awards is not conduct
that would subject a person to hatred, contempt, ridicule, or
obloquy. (Cf. Jackson, supra, 10 Cal.App.5th at pp. 1264-1265
[famous boxer’s social media postings that he broke up with his
girlfriend because she had an abortion “did not expose [girlfriend]
to ‘hatred, contempt, ridicule, or obloquy’ ”].) Feud’s writers
explained in their declarations that they employed the fictitious
interview as a “framing device.” In the interview, Zeta-Jones as
de Havilland introduces the theme of powerful men misusing
women in Hollywood. She says she was “furious” when she
learned how Crawford and Davis had been pitted against one
another. Feud’s producers wove this theme throughout the
miniseries, culminating in the title of the final episode: “You
Mean All This Time We Could Have Been Friends?” From time
to time in the docudrama -- in brief segments 12 -- Zeta-Jones acts
as a guide for the viewer through the tale, a Beatrice to the
viewer’s Dante. 13



12    The “interview” segments consume fewer than seven
minutes of the 392-minute miniseries, about 1.8 percent of the
total work.
13    Aligheri, The Divine Comedy (1320).




                                31
      Zeta-Jones plays de Havilland as a wise, witty, sometimes
playful woman. That wit is the same as that displayed by the
real de Havilland when she appeared in November 1973 on Merv
Griffin’s talk show. When Griffin asked de Havilland whether
the relationship between a talented director and a talented
actress was like that of husband and wife, de Havilland
responded, “No. It’s like lovers. It’s the next best thing to sex.”
(On the talk show, de Havilland also told Griffin that when she
and Bette Davis were both at Warner Brothers Davis “got all the
interesting parts” and that Davis deserved them.) De Havilland’s
wit and playfulness also are evident in her book Every
Frenchman Has One, published in 1961 and reissued in 2016
with an added “Q and A” with de Havilland. De Havilland
includes an entire chapter on the habit of French men of
urinating by the side of the road, in public. Taken in its entirety
and in context, Zeta-Jones’s portrayal of de Havilland is
overwhelmingly positive. Indeed, with possible exception of
Aldrich’s assistant, aspiring director Pauline Jameson (played by
Alison Wright), Feud’s portrayal of de Havilland is the most
favorable of any character in the docudrama. The work itself
belies de Havilland’s contention that Zeta-Jones portrays de
Havilland as a “vulgar gossip” and “hypocrite.”
      Nor is Zeta-Jones’s light-hearted, offhand remark as de
Havilland to her good friend Bette Davis while they are alone in
Sinatra’s dressing room that he must have drunk the liquor
defamatory or highly offensive to a reasonable person. FX
submitted evidence in support of its motion that Sinatra’s
fondness for alcohol was well known, and Zeta-Jones’s comment
to Sarandon would not subject de Havilland to hatred, contempt,
ridicule, or obloquy. (Jackson, supra, 10 Cal.App.5th at




                                32
pp. 1264-1265; see also Sarver, supra, 813 F.3d at pp. 906-907 [“a
reasonable viewer of the film would be left with the conclusion
that the character [Sarver says is him] was a heroic figure, albeit
one struggling with certain internal conflicts”; “even if the film’s
portrayal of Sarver were somehow false, such depiction certainly
would not ‘highly offend’ a reasonable person”].)
       d. The “bitch” remarks -- when de Havilland’s actual words
were “dragon lady” -- are not highly offensive to a reasonable
person and are, in addition, substantially truthful
characterizations of her actual words
       “ ‘California law permits the defense of substantial truth,’
and thus a defendant is not liable ‘ “if the substance of the charge
be proved true . . . .” ’ ‘Put another way, the statement is not
considered false unless it “would have a different effect on the
mind of the reader from that which the . . . truth would have
produced.” ’ ” (Carver v. Bonds (2005) 135 Cal. App. 4th 328,
344-345, quoting Masson, supra, 501 U.S. at pp. 516-517; see also
Jackson, supra, 10 Cal.App.5th at p. 1262; Gilbert v. Sykes (2007)
147 Cal. App. 4th 13, 28 [“ ‘ “it is sufficient if the substance, the
gist, the sting of the libelous charge be justified” ’ ”].)
       In Feud, Zeta-Jones uses the word “bitch” twice. In the
fifth episode, Sarandon, as Davis, calls Zeta-Jones, as de
Havilland, who is living in Paris. The two close friends have a
private telephone conversation. Sarandon complains that
Crawford “sets [her] off,” and then refers to de Havilland’s well-
known estrangement from her sister Joan Fontaine. Zeta-Jones
tells Sarandon her “bitch sister” has started telling the press that
she broke Fontaine’s collarbone when they were children. The
second use of the word comes in the seventh episode when
Sarandon and Alfred Molina, playing Robert Aldrich, call




                                33
de Havilland in Paris to ask her to replace Crawford as cousin
Miriam in Hush . . . Hush, Sweet Charlotte. Molina tells Zeta-
Jones that the role is not a victim but a “villainess.” Zeta-Jones
responds, “Oh, no. I don’t do bitches. They make me so
unhappy.” She then adds, “You should call my sister.” 14
      In its motion to strike, FX submitted declarations from
Ryan Murphy and Timothy Minear, who both wrote parts of
Feud. Both men were familiar with the well-publicized life-long
animosity between de Havilland and her sister Joan Fontaine.
Murphy wrote the scene in which Zeta-Jones uses the words “my
bitch sister” on the telephone with Sarandon. Ryan declared he
used the word “bitch” “because, in [his] mind, the terms dragon
lady and bitch generally have the same meaning, but ‘bitch’
would be more recognizable to the audience than ‘Dragon Lady.’ ”
Similarly, Minear declared Feud’s writers “thought ‘bitch’ was
more mainstream and would be better understood by the modern
audiences than ‘Dragon Lady.’ ”
      Had Feud’s creators had Zeta-Jones refer to Fontaine as
“my dragon lady sister,” the “effect on the mind of the reader”
would not have been appreciably different. Nor would a line by
the de Havilland character, “Oh, no. I don’t do dragon ladies.
They make me so unhappy. You should call my sister.” 15 “[W]e
decline ‘ “to dissect the creative process.” ’ ” (Brodeur, supra,


14   De Havilland eventually accepted the role of cousin Miriam
in Hush . . . Hush.
15    Feud writer Minear notes the first part of de Havilland’s
telephone conversation with Aldrich was reported in Shaun
Considine’s book, Bette & Joan: The Divine Feud, first published
in 1989 and reissued twice since.




                                34
248 Cal.App.4th at p. 677, quoting Tamkin, supra,
193 Cal.App.4th at p. 144.) “ ‘ “We must not permit juries to
dissect the creative process in order to determine what was
necessary to achieve the final product and what was not, and to
impose liability . . . for that portion deemed unnecessary.
Creativity is, by its nature, creative.” ’ ” (Brodeur at p. 675,
quoting Tamkin, supra, 193 Cal.App.4th at pp. 144-145.)
       e. De Havilland has not demonstrated she can prove by
clear and convincing evidence that Feud’s creators acted with
actual malice
       De Havilland does not dispute that she is a public figure.
Her attorneys describe her as “a living legend” and “an
internationally-known celebrity.” Accordingly, the Constitution
requires de Havilland to prove by clear and convincing evidence
that FX “knew the [docudrama] would create a false impression
about [her] or acted with reckless disregard for the truth.” (CACI
No. 1802.)
       When the expressive work at issue is fiction, or a
combination of fact and fiction, the “actual malice” analysis takes
on a further wrinkle. De Havilland argues that, because she did
not grant an interview at the 1978 Academy Awards or make the
“bitch sister” or “Sinatra drank the alcohol” remarks to Bette
Davis, Feud’s creators acted with actual malice. But fiction is by
definition untrue. It is imagined, made-up. Put more starkly, it
is false. Publishing a fictitious work about a real person cannot
mean the author, by virtue of writing fiction, has acted with
actual malice.
       Recognizing this, in cases where the claimed highly
offensive or defamatory aspect of the portrayal is implied, courts
have required plaintiffs to show that the defendant “ ‘intended to




                                35
convey the defamatory impression.’ ” (Dodds, supra, 145 F.3d at
pp. 1063-1064.) De Havilland must demonstrate “that [FX]
either deliberately cast [her] statements in an equivocal fashion
in the hope of insinuating a defamatory import to the reader, or
that [it] knew or acted in reckless disregard of whether [its]
words would be interpreted by the average reader as defamatory
statements of fact.” (Good Government Group of Seal Beach, Inc.
v. Superior Court (1978) 22 Cal. 3d 672, 684 (Good Government
Group).) Moreover, because actual malice is a “deliberately
subjective” test, liability cannot be imposed for an implication
that merely “ ‘should have been foreseen.’ ” (Newton v. National
Broadcasting Co., Inc. (9th Cir. 1990) 930 F.2d 662, 680.)
       As discussed above, we conclude Zeta-Jones’s portrayal of
de Havilland in Feud is not highly offensive to a reasonable
person as a matter of law. Even if it were, however, de Havilland
has not demonstrated that she can prove actual malice by clear
and convincing evidence. In his sworn declaration, Murphy
stated he intended Zeta-Jones’s portrayal of de Havilland to be
that of “a wise, respectful friend and counselor to Bette Davis,
and a Hollywood icon with a unique perspective on the past.”
5. De Havilland’s cause of action for unjust enrichment
cannot proceed
       De Havilland’s fourth cause of action, entitled “Unjust
Enrichment,” alleges FX has “received unjust financial and
economic benefits at [her] expense,” including “the value of the
use of [her] name, image[,] and identity for [FX’s] commercial
purposes.” De Havilland asks for FX’s “gross revenues” and a
constructive trust.




                               36
       “Unjust enrichment is not a cause of action.” It is “just a
restitution claim.” (Hill v. Roll Internat. Corp. (2011)
195 Cal. App. 4th 1295, 1307.) Because de Havilland’s right of
publicity and false light claims fail, her unjust enrichment claim
fails as well. “There being no actionable wrong, there is no basis
for the relief.” (Ibid.)
                           CONCLUSION
       The trial court’s ruling leaves authors, filmmakers,
playwrights, and television producers in a Catch-22. 16 If they
portray a real person in an expressive work accurately and
realistically without paying that person, they face a right of
publicity lawsuit. If they portray a real person in an expressive
work in a fanciful, imaginative -- even fictitious and therefore
“false” -- way, they face a false light lawsuit if the person
portrayed does not like the portrayal. “[T]he right of publicity
cannot, consistent with the First Amendment, be a right to
control the celebrity’s image by censoring disagreeable
portrayals.” (Comedy III, supra, 25 Cal.4th at p. 403.) FX’s
evidence here -- especially the docudrama itself -- establishes as a
matter of law that de Havilland cannot prevail. (Hall v. Time
Warner, Inc. (2007) 153 Cal. App. 4th 1337, 1346.) “ ‘[B]ecause
unnecessarily protracted litigation would have a chilling effect
upon the exercise of First Amendment rights, speedy resolution of
cases involving free speech is desirable.’ ” (Winter, supra,
30 Cal.4th at p. 891, quoting Good Government Group, supra,
22 Cal.3d at p. 685.)




16    Heller, Catch-22 (1961).




                                 37
                            DISPOSITION
       The order denying the motion to strike is reversed. The
trial court is directed to enter a new and different order granting
the motion and awarding defendants their attorney fees and
costs. (Code Civ. Proc., § 425.16, subd. (c).) Defendants shall
recover their costs on appeal.

      CERTIFIED FOR PUBLICATION




                                     EGERTON, J.

We concur:




             EDMON, P. J.




             DHANIDINA, J. *




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                38